                                                                                      E-FILED
                                                   Wednesday, 18 December, 2019 03:48:09 PM
                                                                 Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

NATHAN HICKEY,                     )
                                   )
           Plaintiff,              )
                                   )
     v.                            )      No. 18-cv-3018
                                   )
PROTECTIVE LIFE                    )
CORPORATION,                       )
                                   )
           Defendant.              )

                                       OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant Protective Life

Corporation’s (Protective Life) Motion for Complete Summary Judgment and

Brief in Support Thereof (d/e 16) (Motion). The parties have consented to

proceed before this Court. Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge and Reference Order entered July 29, 2019 (d/e 21). This

Court further gave notice to the parties that the Court may decide the Motion on a

ground not raised by the parties and gave the parties opportunity to submit

additional briefing in response to the notice. Opinion entered September 17,

2019 (d/e 25)(Rule 56(f)(2) Notice); see Fed. R. Civ. P. 56(f)(2). The parties

have completed their supplemental briefing in response to the Rule 56(f)(2)




                                   Page 1 of 19
Notice. For the reasons set forth below, the Motion is ALLOWED. Defendant

Protective Life is granted summary judgment in this case.

                                       STATEMENT OF FACTS

        For purposes of summary judgment, the Court must view the facts in a light

most favorable to Plaintiff Nathan Hickey. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986). When viewed in that light, the parties’ submissions show

the following.

        On November 8, 2015, Protective Life hired Hickey as an Account

Executive. Hickey worked in the Asset Protection Division (Asset Protection or

ADP). Asset Protection sold warranty and insurance products to automobile

purchasers through automobile dealerships (Dealerships). The products

included vehicle service contracts, automobile total loss insurance, credit life

insurance, and credit disability insurance (Products). Dealership employees

made the direct sales to automobile purchasers. Asset Protection Account

Executives worked with existing dealership accounts to increase sales of

Products and also secured new accounts. Motion, Statement of Undisputed

Facts ¶¶ 1, 3.1




1
 The Court cites to a party’s statement of undisputed fact if the opposing party agrees or does not respond to the
assertion that the statement is undisputed. A failure to respond to a numbered statement of undisputed fact is
deemed an admission of the fact. Local Rule 7.1(D)(2)(b)(6) and 7.1(D)(3)(A)(5).
                                                Page 2 of 19
      During his tenure at Protective Life, Hickey reported to Regional Sales

Manager Chris Courtney. Courtney reported to Regional Vice President Matt

Keller. Keller reported to Divisional Vice President Kevin Hausch. Hausch

reported to Vice President of Dealer Sales Tim Blochowiak. Motion, Statement

of Undisputed Facts ¶ 10.

      Shortly after beginning his employment at Protective Life, Hickey received

Protective Life’s Employee Handbook (Handbook) and Code of Business

Conduct (Code). Hickey signed a form acknowledging receipt of the Handbook

and Code at the time. Protective Life also maintained policies on leave, including

bereavement, Paid Time Off (PTO), and FMLA Leave. Protective Life’s policy on

internal applicants for jobs within Protective Life stated, “Employees who have

been in their current position for less than one (1) year or who are not meeting

expectations in their current position . . . are not eligible to apply for posted jobs.”

Motion, Statement of Undisputed Facts ¶¶ 11-13; Motion Exhibits (d/e 17),

Exhibit 7, Protective Life Paid Time Off Policy; and Exhibit 9, Protective Life

FMLA Leave Policy.

      Protective Life initially assigned Hickey a sales territory that included an

area from Bloomington, Illinois, to southern Illinois and parts of western Missouri.

Protective Life assigned Hickey three existing accounts: Jamie Auffenberg’s

dealerships, Chris Auffenberg’s dealerships (collectively the Auffenberg

                                     Page 3 of 19
Accounts), and the Ike Honda dealership (Ike Honda Account) (all three

collectively referred to as the Existing Accounts). Protective Life also allowed

Hickey to prospect for business anywhere in the United States. The Auffenberg

Accounts were larger than the Ike Honda Account. The Existing Accounts were

anywhere from an hour to three hours’ drive from Hickey’s home. Motion,

Statement of Undisputed Facts ¶¶ 7-9.

      On September 30, 2016, Hickey notified his superiors by email that he

might need time off to care for his ailing grandmother. Courtney forwarded the

email to Protective Live Human Resources employee Anne Witte. Witte sent

Hickey information regarding his leave options, including PTO, bereavement, and

FMLA Leave. Motion, Statement of Undisputed Facts ¶ 20-22.

      On November 8, 2016, Hickey’s grandmother died. November 8 was also

the first anniversary of the commencement of Hickey’s employment at Protective

Life. Hickey became eligible for FMLA Leave once he completed his first year of

employment. Motion, Statement of Undisputed Facts ¶¶ 20-24.

      On or about November 16 or 17, 2016, Hickey sought FMLA Leave

because he was having issues with anxiety and depression. Protective Life

ultimately approved 12 weeks of FMLA leave until February 17, 2017. Motion,

Statement of Undisputed Facts ¶¶ 26-27, 34.




                                   Page 4 of 19
     While Hickey was on leave, his supervisor Regional Sales Manager

Courtney completed reviews of Hickey’s employment performance. Courtney

completed Hickey’s “4th Quarter Goals Check-In” (4th Quarter Check-In”) and

Hickey’s 2016 Overall Performance Ratings (2016 Rating). Courtney marked

every business goal on Hickey’s 4th Quarter Check-In as “not started.” On

Hickey’s 2016 Rating, Courtney rated Hickey’s overall performance as

“Inconsistent.” A rating of Inconsistent was defined as:

     Employee meets some performance expectations but may have
     difficulty with consistency or in meeting all performance expectations.
     May be new to the role or have areas where they demonstrate a lack
     of skill and/or experience. May require assistance from others to
     perform job responsibilities. Behavior and/or results inconsistent.

Motion Exhibits (d/e 17), Exhibit 31, 4th Quarter Check-in and 2016 Rating for

Hickey.

     On Hickey’s return to work February 17, 2017, Hickey was assigned as the

Account Executive for a different territory. Hickey had the same title, the same

manager, and the same pay. Hickey worked with the same team, and Hickey’s

rate of compensation was guaranteed to not be reduced during the first six

months after his return to work. The new territory, however, required Hickey to

perform different duties. The new territory did not have established clients such

as the Existing Accounts. Hickey had to spend his time solely prospecting for

new accounts. Hickey did not view the new territory as an inferior job to the work

                                   Page 5 of 19
he was doing prior to his FMLA leave. Hickey, however, could no longer count

on commissions from sales at the Existing Dealerships. Hickey’s income would

have been based solely on the new business he would have generated during

those six months. Hickey believed that his long-term compensation prospects

after the six-month guarantee would be far less certain than it was before the

FMLA Leave. Motion, Statement of Undisputed Facts ¶ 43; Plaintiff’s

Memorandum of Law in Opposition to Defendant’s Motion for Summary

Judgment (d/e 23) (Response), attached Declaration of Nathan Hickey (Hickey

Declaration), ¶¶ 23, 27-28.

      On February 27 and 28, 2017, Hickey and Witte exchanged emails about

the possibility of Hickey applying for a transfer to a company that Protective Life

recently acquired called US Warranty. Hickey told Witte that a colleague at US

Warranty was waiting on information regarding Hickey and on an application for

an open position at US Warranty. Witte explained to Hickey that employees had

to be meeting expectations in their current positions to apply for internal transfers

to another division of Protective Life. Motion, Statement of Undisputed Facts ¶

45.

      On March 3, 2017, Hickey had a telephone conference call with Courtney

and Witte. Courtney presented Hickey with Hickey’s 4th Quarter Check-In and

his 2016 Rating during this call. Witte told Hickey that due to the rating of

                                   Page 6 of 19
Inconsistent, Hickey was not eligible to apply for transfer because he was not

meeting expectations in his current position. Motion, Exhibit 1, Deposition of

Nathan Hickey (Hickey Deposition), at 158-60.

      Upon completing the conference call, Hickey had a separate telephone

conversation with Witte on March 3, 2017. Witte told Hickey that he had to either

embrace his role and focus on working successfully under Courtney or decide

that it was not working out at Protective Life. Motion, Statement of Undisputed

Facts ¶ 56.

      On March 7, 2017, the Asset Protection Division held a conference in

Dallas, Texas (Conference). Hickey attended. Regional Vice President Keller,

Divisional Vice President Hausch, and Vice President of Dealer Sales

Blochowiak also attended. Prior to the Conference, Witte had informed

Blochowiak during a regular one-on-one update on ongoing personnel matters

that Hickey did not want to work for Courtney, his present supervisor, upon his

return from FMLA Leave. Hickey told at least one attendee at the Conference

that he wanted to transfer to US Warranty. On March 7, 2017, the first day of the

Conference, Blochowiak informally asked Hickey to focus on the Conference and

to minimize disruptions caused by discussing the possibility of a transfer.

Blochowiak testified at his deposition that he told Hickey something along the

lines of “that’s the job we have for you.” Hausch agreed that Hickey resisted

                                   Page 7 of 19
working for Courtney after he returned from his FMLA Leave. Motion,

Statements of Undisputed Fact ¶¶ 57-60; Motion, Statements of Undisputed Fact

¶¶ 73, 76; Motion Exhibits, Exhibit 4, Deposition of Tim Blochowiak (Blochowiak

Deposition), at 13-15, 19-20.2

       After his informal discussion with Hickey, Blochowiak spoke with Hausch

and Keller to consider options if Hickey did not want to be at Protective Life in his

current role. Blochowiak then contacted Human Resources. Blochowiak was not

contemplating firing Hickey at this time. Motion, Statement of Undisputed Fact ¶

61.

        Later in the day on March 7, 2017, at the Conference, Hickey met privately

with Blochowiak and possibly Hausch. Blochowiak told Hickey that he

understood that Hickey did not want to work with Courtney and that a transfer

was not possible pursuant to company policy. Blochowiak offered Hickey a

severance package as a “soft landing” or “soft exit” out of Protective Life.

Blochowiak testified in his deposition that he asked Hickey not to engage in any

further discussions with anyone regarding his desire for a transfer to US

Warranty and to keep the discussion of a possible severance package in

confidence while Hickey considered what to do. Blochowiak asked Hickey to




2
 Hickey did not admit or deny the Motion’s Statements of Undisputed Facts ¶¶ 57-76. Response, at 22. These
Statements of Undisputed Fact, therefore, are deemed admitted. Local Rule 7.1(D)(2)(b)(6).
                                             Page 8 of 19
decide within the next couple of days. Motion, Statement of Undisputed Facts ¶

62.

      Later, on the same day, March 7, 2017, a representative of US Warranty,

Randy Rabbit, told Blochowiak that Hickey had approached Rabbit regarding a

possible transfer to US Warranty. Rabbit also sent Blochowiak an email

memorializing the substance of what he told Blochowiak. Rabbit stated in the

email that he told Blochowiak the following: Hickey approached Rabbit about

applying for an opening at US Warranty in California; Hickey told Rabbit that he

did not get along with his supervisor and did not trust him; Hickey also told

Rabbit that his supervisor set him up to be fired; Rabbit told Hickey that he might

want to contact human resources and that Rabbit did not feel comfortable having

the conversation; thereafter on March 7, 2017, Hickey continued to approach

Rabbit; at one point Hickey approached Rabbit and said, “I really need your help,

they offered me $30,000 to go away;” and Hickey said that he did not think that

he was being treated fairly. Motion, Statement of Undisputed Facts ¶ 63,

      During the evening of March 7, 2017, or in the morning of March 8, 2017,

Protective Life employee Mark Edmundson told Blochowiak that Hickey had told

another Protective Life employee, Kristopher Graham, about being offered

$30,000 to walk away from his job. Edmundson later forwarded to Blochowiak




                                   Page 9 of 19
an email from Graham in which Graham reported that Hickey told him about the

severance offer. Motion, Statement of Undisputed Facts ¶ 64.

      During the morning of March 8, 2017, at the Conference, Blochowiak told

Hickey that he “was at it again” and Blochowiak wanted to be clear with Hickey.

Hickey responded that he wanted to be clear with Blochowiak, Hickey said that

he believed he was being asked to do something under duress. Blochowiak told

Hickey that he was sorry Hickey felt that way. Blochowiak asked Hickey to

provide an answer on the severance offer so he could get back to the

Conference. Blochowiak decided the matter was escalating and he needed to

have another meeting with Hickey. Blochowiak contacted the Protective Life

Human Resources office again. Motion, Statements of Undisputed Fact ¶¶ 65-

66.

      On March 8, 2017, at approximately 11:30 a.m., Blochowiak and Hausch

met with Hickey. This meeting occurred after Blochowiak had spoken with

Protective Life Human Resources. Blochowiak told Hickey that US Warranty

representative Rabbit told Blochowiak that Hickey came up to him the night

before and asked for a position at US Warranty. Hickey denied it. Blochowiak

also told Hickey that Rabbit said Hickey told Rabbit about the severance offer.

Hickey again denied it. Blochowiak said Rabbit knew the amount of the

severance offer and that only Hickey, Blochowiak, Hausch, and one other person

                                  Page 10 of 19
named David knew the amount. Blochowiak ultimately told Hickey that the only

job Protective Life had for him was working with his supervisor Courtney. Hickey

said that he refused to work for Courtney. At that point the decision was made to

fire Hickey. Blochowiak testified that he fired Hickey for lying to him twice when

Hickey denied asking Rabbit for a job at US Warranty and denied telling Rabbit

about the severance offer, and because Hickey told Blochowiak that he did not

want to work for his boss. Motion, Statement of Undisputed Facts ¶¶ 68-69.

      Blochowiak was several layers of management removed from Hickey within

Protective Life’s organizational structure. Blochowiak had no knowledge or

involvement in any job performance issues related to Hickey. Blochowiak had no

knowledge of Hickey’s day-to-day activities during his employment at Protective

Life. Motion, Statements of Undisputed Fact ¶¶ 73, 76; Motion Exhibits, Exhibit

4, Deposition of Tim Blochowiak, at 11-13, 41.

      On March 9, 2017, Protective Life terminated Hickey’s employment, 20

days after he returned to work from his FMLA leave. Courtney was not involved

in the decision to fire Hickey and was told about the termination after the

termination had already happened. Motion, Statement of Undisputed Facts ¶ 76.

Hickey concedes that Protective Life did not terminate his employment in

retaliation for exercising his rights under the FMLA.   Plaintiff’s Memorandum of




                                  Page 11 of 19
Law in Opposition to Defendant’s Motion for Summary Judgment (d/e 23)

(Response), at 3, 22.

      Hickey stated in a declaration he submitted in response to the Motion that

he was offered a job at US Warranty before Protective Life terminated his

employment. Hickey Declaration ¶ 20. This statement in his declaration

contradicts his deposition testimony and the email exchange he had with Witte

on February 27 and 28, 2017. Hickey Deposition, at 146; Motion, Exhibit 28,

Email exchange between Hickey and Witte dated February 27, 2017 (also

identified as Exhibit 17 to Hickey Deposition). A party’s self-serving affidavit or

declaration that contradicts his own deposition is not sufficient to create an issue

of fact. See Kopplin v. Wisconsin Central Limited, 914 F.3d 1099, 1102-02 (7th

Cir. 2019). The Court disregards the assertion in Hickey’s declaration that he

had a job offer from US Warranty. The undisputed evidence shows that Hickey

wanted to apply for a transfer to US Warranty but was not eligible to transfer

within Protective Life because of his 2016 Rating of Inconsistent.

                                     ANALYSIS

      Protective Life moves for summary judgment. At summary judgment,

Protective Life must present evidence that demonstrates the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). The Court must consider the evidence presented in the light most

                                   Page 12 of 19
favorable to Hickey. Any doubt as to the existence of a genuine issue for trial

must be resolved against Protective Life. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986). Once Protective Life has met its burden, Hickey must

present evidence to show that issues of fact remain with respect to an issue

essential to his case, and on which he will bear the burden of proof at trial.

Celotex Corp. v. Catrett, 477 U.S. at 322; Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). In this case, Hickey failed to

present evidence to show that an issue of fact exists.

      Hickey claims that Protective Life interfered with his rights under the FMLA.

To overcome summary judgment Hickey must present evidence on every

element of his interference claims. Hickey must present evidence that (1) he was

eligible for the FMLA’s protections; (2) his employer was covered by the FMLA;

(3) he was entitled to leave under the FMLA; (4) he provided sufficient notice of

his intent to take leave; and (5) his employer denied him FMLA benefits to which

he was entitled. Ridings v. Riverside Medical Center, 537 F.3d 755, 761 (7th Cir

2008).

      An employer denies an employee his FMLA benefits if the employer

interferes with the employee’s use of those benefits. An employer interferes with

the use of FMLA benefits if the employer views taking FMLA Leave as a negative

factor in employment actions, such as hiring, promotion, or disciplinary actions.

                                   Page 13 of 19
29 C.F.R. § 825.220(c). An employer also interferes with the use of FMLA

benefits if the employer fails to restore the employee to the position the employee

held before taking leave or to an equivalent position with equivalent employment

benefits, pay, and other terms and conditions of employment. 29 U.S.C. §§

2614(a)(10(A) and (a)(1)(B); 29 C.F.R. § 825.215(a).

      Hickey argues that Courtney’s 4th Quarter Goals Check-In negatively

viewed Hickey’s use of FMLA leave because Courtney marked Hickey’s 4th

quarter goals as “not started.” Hickey argues that the rating of “not started”

affected his overall 2016 Rating of Inconsistent. As such, the interference with

Hickey’s FMLA rights denied him the opportunity to apply for a transfer to US

Warranty. Hickey argues these ratings and the resulting effect on his ability to

apply for transfer constituted illegal interference with his FMLA rights.

      Hickey also argues that the evidence shows that he was not allowed to

return to an equivalent position after his FMLA Leave. Hickey concedes that he

had the same title, same supervisor, same compensation guaranteed for the time

that he was at Protective Life after returning from the FMLA Leave. Hickey

argues that the position still was not equivalent because before the FMLA Leave,

he worked a territory that included the Existing Accounts. His worked consisted

largely of managing the Existing Accounts. On return, Protective Life assigned

Hickey to a different territory that did not have any dealership accounts. He had

                                   Page 14 of 19
to prospect for all new accounts. He argues that he had a reliable flow of

commissions before the FMLA Leave from the Existing Accounts, but after his

return, he only had a six month guarantee of income, and, after that, his only

source of commissions would have been new accounts that he found in those six

months. Hickey argues that this evidence shows that he was not returned an

equivalent position.

      Protective Life submits evidence to challenge Hickey’s interpretation of the

effect of his evaluations and whether his position after his return from FMLA

leave was equivalent to his prior position. The Court need not decide if issues of

fact remain on these points because Hickey failed to present evidence to show

that he suffered any economic injury as a result of the acts that Hickey identifies

as illegal interference.

      The Court issued the Rule 56(f)(2) Notice and gave the parties the

opportunity to submit additional briefing to address whether Hickey suffered any

economic injury because of the Courtney evaluations. Opinion entered

September 17, 2019 (d/e 25), at 7-8. The FMLA only allows recovery for

economic injuries. The FMLA does not authorize recovery of nominal damages

or other non-monetary damages. See Walker v. United Parcel Service, Inc., 240

F.3d 1268, 1277 (10th Cir. 2001) (nominal damages not available under FMLA);

see also Cianci v. Pettibone Corp., 152 F.3d 723, 728-29 (7th Cir. 1998) (a

                                  Page 15 of 19
plaintiff may only recover economic damages under the FMLA); but cf., Franzen

v. Ellis Corp., 543 F.3d 420, 426 n.6 (7th Cir. 2008) (declining to address the

availability of nominal damages under the FMLA);

      Hickey concedes that his termination on March 8, 2017 was not in

retaliation for his exercise of his rights under the FMLA. Hickey Response, at 3,

22. He further concedes that he received the same level of compensation after

returning from his FMLA from the date he returned to Protective Life on February

17, 2017, until his termination on March 9, 2017. Because Hickey did not lose

compensation upon his return, and his termination was not in retaliation for

exercising rights under the FMLA, the Court questioned how Hickey suffered

economically from the claimed interference with his FMLA rights. Opinion

entered September 17, 2019 (d/e 25), at 4

      In response to the Court’s Rule 56(f)(2) Notice, Hickey argues he suffered

economically because Protective Life’s interference with his FMLA rights caused

his employment relationship at Protective Life to fall apart and denied him the

opportunity to transfer to US Warranty. Hickey argues that a jury could conclude

that, but for the interference with his FMLA rights, his employment relationship at

Protective Life would not have fallen apart. As a result, he would not have been

fired on March 9, 2017, and he could have transferred to US Warranty.




                                  Page 16 of 19
      Hickey’s arguments are pure speculation and not supported the evidence.

The evidence shows that Blochowiak fired Hickey because Hickey lied to him

twice and because Hickey refused to work with Courtney as his supervisor. The

claimed interference did not cause Hickey to lie to Blochowiak. Hickey also

presents no evidence that he could have transferred to US Warranty prior to his

termination on March 9, 2017. Hickey presents no evidence that he was even

qualified for a job opening at US Warranty. He only speculates that if he had a

better performance evaluation, he could have transferred. Speculation is not

evidence and is not sufficient to overcome summary judgment. Austin v.

Walgreen Company, 885 F.3d 1085, 1089 (7th Cir. 2018).

      As to Hickey’s refusal to work with Courtney, Hickey again presents no

evidence that the claimed FMLA interference caused Hickey to refuse to work

under Courtney. Blochowiak told Hickey in the March 8, 2017 meeting that the

only job Protective Life had for Hickey was the current job with Courtney as his

supervisor. Hickey refused to accept that position. Hickey lost his job, in part,

because of that refusal. Hickey’s argument is substantially similar to a

constructive discharge argument, that Courtney’s interference with Hickey’s

rights under the FMLA effectively forced Hickey to refuse work for Courtney, and

so, forced Hickey to tell Blochowiak that he refused to take the only position

available for him, and resulted in his firing.

                                    Page 17 of 19
     Hickey presents no evidence that Courtney put him in such a position. To

prevail on constructive discharge theory, an employee must show that “working

conditions [have] become so intolerable that a reasonable person in the

employee’s position would have felt compelled to resign.” Pennsylvania State

Police v. Suders, 542 U.S. 129, 141 (2004). Similarly, to prevail on his theory

that Courtney made him refuse to stay in his job, Hickey needed to present

evidence that Courtney’s interference with his FMLA Leave made his

employment situation so intolerable that a reasonable person would have told

Blochowiak that he refused to work under those conditions. Hickey has no such

evidence. Hickey had the same pay for six months. Hickey admitted the new job

assignment was not inferior to his old one. Hickey had to prospect for work and

his future was uncertain, but he presents no evidence that his working conditions

were intolerable. Hickey fails to present evidence that he suffered economically

during the 20 days of his post FMLA Leave employment and fails to prove that

the claimed FMLA interference caused him to lose his job.

     Hickey argues in the alternative that he presented enough evidence to

create an issue of fact regarding whether he would be entitled to equitable relief

in the form of reinstatement. The FMLA authorizes the Court to grant equitable

relief, such as reinstatement, in appropriate cases. 29 U.S.C. § 2617(a)(1);

Harrell v. U.S. Postal Service, 445 F.3d 913, 928 (7th Cir. 2006). Hickey,

                                  Page 18 of 19
however, fails to demonstrate that reinstatement would be appropriate in this

case. Reinstatement is not available if the employer terminated the plaintiff’s

employment on separate, lawful grounds. See McKennon v. Nashville Banner

Pub. Co., 513 U.S. 352, 361-62 (1995); Franzoni v. Hartmarx Corp., 300 F.3d

767, 773 (7th Cir. 2002). Hickey concedes that Blochowiak did not fire him in

retaliation for exercising his FMLA rights. Hickey further shows no causal

connection between the claimed interference and his firing. Hickey’s termination

was lawful. As such, equitable reinstatement is not available.

      Hickey fails to present any evidence of any economic harm from the

claimed interference and any evidence that he would be entitled to equitable

relief. Hickey, therefore, is not entitled to relief under the FMLA. Protective Life

is entitled to summary judgment.

      THEREFORE, IT IS ORDERED that Defendant Protective Life

Corporation’s Motion for Complete Summary Judgment and Brief in Support

Thereof (d/e 16) is ALLOWED. Summary judgment is entered in favor of

Defendant Protective Life Corporation and against Plaintiff Nathan Hickey. All

pending motions are denied as moot. THIS CASE IS CLOSED.

Enter: December 17, 2019                      s/ Tom Schanzle-Haskins
                                          Tom Schanzle-Haskins
                                          United States Magistrate Judge


                                   Page 19 of 19
